Plaintiffs seek to impose vicarious liability on defendant PV Holding Corp. for injuries plaintiff Zygmunt Szumowski allegedly sustained during the course of his employment at Avis when an employee of Budget Rent A Car System, Inc. negligently operated a motor vehicle. Title to that vehicle was held by defendant. However, no liability may be imputed to defendant, because plaintiffs’ “exclusive remedy” is workers’ compensation (Workers’ Compensation Law § 29 [6]; see Kenny v Bacolo, 61 NY2d 642, 645 [1983]; Naso v Lafata, 4 NY2d 585, 590 [1958]). Given that plaintiffs did not assert any allegation that defendant had committed an act constituting affirmative negligence, the motion court should have dismissed the complaint (see Chiriboga v Ebrahimoff, 281 AD2d 353, 354 [2001]). We find plaintiffs’ arguments to the contrary unavailing. Concur — Tom, J.E, Andrias, Catterson, Abdus-Salaam and Román, JJ.